Exhibit 21.1 Subsidiaries of Bourbon Brothers Holding Corporation 1. Bourbon Brothers Holding Company, LLC, a Colorado limited liability company 2. Bourbon Brothers Restaurant Group, LLC, a Colorado limited liability company 3. Bourbon Brothers Franchise, LLC, a Colorado limited liability company 4. Bourbon Brothers Brand, LLC, a Colorado limited liability company 5. Bourbon Brothers Southern Kitchen Colorado Springs, LLC, a Colorado limited liability company (owned 49% by Bourbon Brothers Investors, LLC) 6. Bourbon Brothers Seafood and Chophouse Colorado Springs, LLC, a Colorado limited liability company 7. Southern Hospitality Franchisee Holding Corporation, a Colorado corporation 8. Southern Hospitality Denver Holdings, LLC, a Colorado limited liability company 9. Southern Hospitality Denver, LLC, a Colorado limited liability company (owned 49% by Southern Hospitality Denver Investment, LLC)
